Case 9:19-cr-80024-RLR Document 5 Entered on FLSD Docket 04/15/2019 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO: 19-80024-CR-ROSENBERG


 UNITED STATES OF AMERICA,

         Plaintiff,

 vs.

 PAUL E SENAT,

         Defendant(s).
                    ___________ /


              ORDER TRANSFERRING DEFENDANT TO FUGITIVE STATUS

         This matter is before the Court sua sponte. On March 5, 2019, an indictment was filed

 herein and under the regular procedure for case assignment this case was assigned to the

 undersigned. A warrant of arrest was issued for this defendant and the defendant, not having been

 arrested, is hereby transferred to fugitive status.


         DONE AND ORDERED, at West Palm Beach, Florida, this 12th day of April, 2019.



                                                       __________________________________
                                                       ROBIN L. ROSENBERG
                                                       UNITED STATES DISTRICT JUDGE
